Citation Nr: 0016940	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for cardiovascular 
disease including hypertension.

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for deviated nasal 
septum.

7.  Entitlement to service connection for dizziness, memory 
loss, nervous disorder, an eye disorder including blurred 
vision, fatigue and a stomach disorder claimed as due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
May 1992 that included duty in the Southwest Asia theater of 
operations from April 15, 1991, to July 16, 1991.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The record shows that 
the RO in October 1997 granted service connection for 
musculoskeletal type headaches and chronic bronchitis with 
laryngitis.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
asthma, hearing loss, sinusitis, cardiovascular disease 
including hypertension, kidney stones and deviated nasal 
septum are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.

2.  The claims of entitlement to service connection for 
dizziness, memory loss, a nervous disorder, an eye disorder 
including blurred vision, fatigue and a stomach disorder 
claimed as due to undiagnosed illness are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
asthma, hearing loss, sinusitis, cardiovascular disease 
including hypertension, kidney stones and deviated nasal 
septum are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claims of entitlement to service connection for 
dizziness, memory loss, a nervous disorder, an eye disorder 
including blurred vision, fatigue and a stomach disorder 
claimed as due to undiagnosed illness are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record of private medical treatment shows that in 1988 
the veteran was found to have bilateral maxillary sinusitis 
and acute/chronic pansinusitis.  

The veteran's service medical records show the July 1989 
examination for enlistment included a pertinently 
unremarkable clinical evaluation and 20/20, 20/25 distant and 
near vision, respectively.  The examination audiology showed 
hearing thresholds at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz were 0/5/0/0/0 in the left ear and 0/5/5/0/0 in the 
right ear.  

Audiology examination in August 1989 showed hearing 
thresholds at the same frequencies were 0/0/-10/0/0 in the 
left ear and 5/5/5/-5/-10 in the right ear.  In early 1990 he 
was hit in the eye with a luggage strap and was reported as 
having 20/20 vision and a resolving soft tissue damage of the 
left eyelid.  


In September 1990 the veteran was seen for complaints of 
dizziness, blurred vision, weakness that resolved with meals, 
weight gain and increased somnolence.  An examiner reported 
no evidence of glaucoma, mild conjunctivitis, and rule out 
infectious mononucleosis and hypothyroidism.  His distant 
visual acuity was 20/20, 20/25 and near vision was 20/25 in 
both eyes.  

Further evaluation in October 1990 for left eye pain 
reportedly showed 20/20 vision in both eyes and an assessment 
of improved left eye pain.  He was seen several times during 
October 1990, and admitted and discharged to medical holding, 
in evaluating the complained of weakness, dizziness and 
blurred vision.  An electrocardiogram was reported as within 
normal limits, his near and distant vision was 20/20 and an 
internal medicine consultant's impression was to consider 
labyrinthitis or arrhythmia.  An echocardiogram was reported 
as normal but that it could not rule out arteriosclerotic 
disease with certainty. 

In late October 1990 there was a clinical record entry noting 
the veteran had subjective symptoms but no objective findings 
to date.  A clinical record entry in November 1990 indicated 
that all tests, which were found either normal or negative, 
were discussed with the veteran.  A problem summary list 
entry in November 1990 noted nonspecific subjective symptoms 
of dizziness, blurred vision and weakness with a completely 
normal work-up.  It was noted on a dental health 
questionnaire completed in December 1990 that he had 
dizziness or fainting two months earlier but not at present 
for which the medical cause was not clear.  

On a respirator screening evaluation in late 1991 reported as 
normal the veteran indicated no history of heart, blood 
pressure or asthma problems.  He was seen twice in December 
1991 for dizziness and blurred vision and the previous 
pertinent history was noted.  The assessment after an initial 
examination was subjective complaints of spells of dizziness, 
weakness and blurred vision with completely normal physical 
examination.  The follow-up examination was reported as 
normal and the examiner noted the veteran appeared overly 
concerned regarding his health and would like to have an 
abnormality of some sort that would require more extensive 
evaluation.  The assessment was nonspecific, vague symptoms 
similar to those in late 1990.  

The veteran's complaints of weakness and lightheadedness and 
stomach ache in January 1992 were assessed as viral syndrome, 
and chest pain complaints in February 1992 were assessed as 
exertional chest pain normal for activity.  Complaints of 
sinus congestion and fatigue at this time were assessed as 
staph pharyngitis.  He was treated with patch and ointment in 
April and May 1992 for a corneal abrasion of the right eye 
that was reported as resolving.  

The May 1992 medical examination for separation shows a 
pertinently normal clinical evaluation, full visual fields 
and 20/17 distant visual acuity in both eyes. The examination 
audiology showed hearing thresholds at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz were 0/10/5/-5/-5 in the left ear, and 
-5/10/0/0/-5 in the right ear.  On the medical history form 
the examiner noted the veteran's belief that dizziness was 
psychiatric and complained of memory loss related to stress. 

Collectively, the record of private medical treatment after 
service shows in 1993 chronic maxillary sinusitis and surgery 
for severe deviated nasal septum.  There is a reference to 
mild childhood asthma and post viral bronchitis/fatigue.  

VA medical records in 1994 note deviated nasal septum 
septoplasty in late 1993.  An electrocardiogram was reported 
as abnormal showing normal sinus rhythm, sinus arrhythmia and 
nonspecific ST and T wave abnormality.  

When VA examined the veteran in 1996 his principal complaints 
were related to the service-connected bronchitis and 
headaches.  The examiner suggested that the complained of 
dizzy spells may be due to excessive coughing.  The veteran 
also complained of allergic sinusitis, which he had since 
1988 that was seasonal and responded to antihistamines.  
Regarding memory loss, the examiner stated that on careful 
questioning he did not believe it was abnormal but the normal 
type where the veteran would forget something when 
concentrating on something else.  His vision was described as 
all right.  It was noted he had a little more fatigue than he 
should have by complaining he felt tired all the time but had 
enough rest.  It was reported that he did not have any 
history of hypertension and had never really had it as far as 
he knew.  

The examiner stated that the veteran had no stomach 
disturbance whatsoever, no heart disease and that in the 
previous month he had passed four kidney stones.  The 
impressions included allergic sinusitis history, memory loss 
and fatigue felt not to be out of proportion but within 
normal limits, and recent kidney stones.  An 
electrocardiogram was read as abnormal with normal sinus 
rhythm, "minimal voltage criteria for left ventricular 
hypertrophy.  May be normal variant" and possible inferior 
infarct of undetermined age.

The veteran was also examined psychiatrically for mental loss 
and fatigue.  The examiner stated that he complained of 
forgetfulness or minor mistakes, but did not appear to be 
basically organic.  He had no psychopathology of thought or 
affect, or abnormal anxiety or depression, and no major sleep 
disturbance.  The examiner indicated no psychiatric diagnosis 
for the veteran.

Eye and hearing evaluations were also completed.  The veteran 
had 20/20 uncorrected acuity in both eyes and otherwise 
unremarkable examination other than slight liquefaction of 
both eyes, greater on the left, with floaters in the left 
eye.  He gave a history of blurred vision in the left eye 
since childhood.  The diagnosis was normal eye examination of 
both eyes.

On the hearing examination the veteran gave a history of 
occasional bilateral hearing loss and tinnitus.  The hearing 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
5/5/0/0/0 in the left ear and 5/10/0/0/0 in the right ear.  
Speech recognition was 100 percent in both ears.  The 
diagnosis was normal audio.  

The veteran's mother, in July 1997, wrote that the veteran 
had been very sick since his Persian Gulf service with 
numerous illnesses that included excessive dizziness, blurred 
vision, asthma and weak spells.  She stated that he did not 
have any of the illnesses prior to his Persian Gulf service.

VA outpatient records dated in 1997 mention asymptomatic left 
renal caliculi.  The veteran was also seen complaining of 
blurry vision and dizziness.  The diagnostic impressions were 
chronic floaters, dizzy and no acute illness.  

The examiner sated that the veteran may have some element of 
orthostatic hypotension, which could be activated by 
increased salt in his diet.  The veteran was told to follow-
up with ophthalmology twice a year and arrange for a 
neurology appointment. 


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted or aggravated in 
the line of duty in the active military, naval or air 
service.  38 U.S.C.A. §1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Service connection may be granted for sensorineural hearing 
loss, cardiovascular disease including hypertension or 
caliculi of the kidney although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1999).  
See Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).




(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.  The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.







Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War;  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).
A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for asthma, hearing 
loss, sinusitis, cardiovascular disease 
including hypertension, kidney stones, 
and deviated nasal septum.

The veteran's claims of entitlement to service connection for 
asthma, hearing loss, sinusitis, cardiovascular disease 
including hypertension, kidney stones and deviated nasal 
septum do not meet this standard since the necessary medical 
diagnosis or nexus evidence is not of record.  

The record was supplemented by evidence from his mother and 
of private medical treatment prior to and since service.  The 
evidence is such that it is significant regarding claimed 
sinusitis, deviated nasal septum and asthma.  

The veteran's own recollection that he had sinusitis before 
service is confirmed in the medical evidence.  However it was 
not reported as symptomatic or treated in service.  It is 
significant that there is no medical evidence to serve as a 
link to service for current sinusitis.  Further, the record 
shows childhood asthma by history but no basis is provided to 
link asthma, if now present, to service.  Likewise, deviated 
nasal septum initially mentioned after service is not linked 
by competent evidence to service.  As for claimed hearing 
loss, the record shows normal hearing at this time based upon 
formal audiology examination.  Again, a critical well 
grounding element, evidence of a current disability, is not 
shown.  

As for cardiovascular disease including hypertension, the 
veteran is not shown to have hypertension and the 
electrocardiogram record does not appear to have warranted 
any further evaluation for cardiovascular disease.  In 
essence, clinical examinations have not confirmed 
cardiovascular disease and the veteran has not advised the 
Board that such evidence currently exists.  Although kidney 
stones are shown, they were initially shown well after 
service and have not been linked to service.

The Board does not believe that the claim requires additional 
development in view of the current state of the record.  The 
RO has undertaken the task of assisting the veteran to locate 
additional service medical records and has, in the Board's 
opinion, met any preliminary duty to assist required in such 
circumstances.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  

The veteran must be advised that, lay assertions cannot 
constitute cognizable evidence in most instances, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders the veteran's claims not well 
grounded.  



The claim requires the application of the general rule 
requiring competent medical nexus evidence to well ground the 
claims for currently shown disabilities.  See for example 
Savage v. Gober, 10 Vet. App. 488 (1997) for a discussion of 
an exception to the general rule of Caluza, recently 
clarified in Voerth v. West, 13 Vet. App. 117 (1999).  The 
veteran should also understand that in medical records a self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence.  See Grover v. West, 
12 Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 
Vet. App. 406 (1995).

As the Board finds the claims not well grounded, there is no 
burden upon the Board to require an examination or medical 
opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  The Board 
must point out that it was the holding in Morton v. West, 12 
Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

In summary, the evidence shows asthma and sinusitis initially 
before service and no medical nexus evidence linking a 
current sinusitis to service by inception or aggravation.  
See Nici v. Brown, 9 Vet. App. 494, 497 (1996).  Hearing loss 
disability and cardiovascular disease including hypertension 
are not currently shown by medical diagnosis and kidney 
stones initially shown well after service have not been 
linked to service.  Accordingly, the Board's analysis must 
end here without addressing the merits of the claims.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The Board must note that the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been requested and/or obtained and available that 
would well ground any of these claims.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Thus the veteran is not prejudiced by the Board's decision 
denying the claims of entitlement to service connection for 
hearing loss, deviated nasal septum and a chronic sinusitis 
as not well grounded.  The Board observes that the RO had 
found the claims of service connection for asthma, kidney 
stones and cardiovascular disease including hypertension not 
well grounded.

Service connection for dizziness, memory 
loss, nervous disorder, an eye disorder 
including blurred vision, fatigue, and a 
stomach disorder claimed as due to 
undiagnosed illness.

Turning to the disabilities claimed as due to an undiagnosed 
illness, as noted previously, the applicable law 
unequivocally places an initial burden upon the claimant to 
produce evidence that a claim is well grounded; that is, that 
the claim is plausible.  Grivois and Grottveit, supra.  The 
essential Caluza elements of a well-grounded claim, evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence), are modified somewhat by the 
unique nature of claims based on an undiagnosed illness in a 
Persian Gulf War veteran.  

However, it is necessary where the determinative issue 
involves causation or a medical diagnosis, as in the 
veteran's claim, that competent medical evidence to the 
effect that the claim is possible or plausible be required.  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and does not constitute competent medical authority.  
Espiritu, supra.  Therefore, his assertions on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's opinion is an insufficient 
basis upon which to find his claims well grounded.  Espiritu.  



Accordingly, as a well-grounded claim must be supported by 
competent evidence, not merely allegations, Tirpak, the 
veteran's claims of entitlement to service connection for 
dizziness, memory loss, a nervous disorder, an eye disorder 
including blurred vision, fatigue and a stomach disorder due 
to an undiagnosed illness must be denied as not well 
grounded.  

The record does not show the claims based on a theory of 
causation other than undiagnosed illness and evidence has not 
been submitted in support of well grounded claims based on 
direct causation.  As a result there is no further duty to 
assist the veteran with development of the claims decided 
herein.  

The Board observes that the RO has obtained service medical 
records and post service VA and non-VA medical records that 
include a comprehensive VA examination.  A diligent effort 
has been made to provide an adequate record.  The records 
that have been obtained are comprehensive and appear to 
provide an adequate record for an informed decision.  

The record shows complaints of dizziness and an eye disorder 
including blurred vision in service and subsequent thereto.  
On both occasions, normal medical examinations followed 
expression of such complaints.  Memory loss, a nervous 
disorder, fatigue and a stomach disorder are initially 
reported after service and there is no medical evidence 
reported that links any disorder to service on any basis 
including as an undiagnosed illness.  The veteran's testimony 
supplements the record but, as noted previously, it is not a 
substitute for medical nexus evidence.  

The Board finds that the veteran has the required service.  
He has reported for the comprehensive examinations ordered to 
ascertain a likely etiology for various disorders that 
include those listed among the signs and symptoms that may be 
manifestations of an undiagnosed illness.  Nonspecific or 
otherwise undiagnosed dizziness, memory loss, a nervous 
disorder, an eye disorder including blurred vision, fatigue 
and a stomach disorder have not been reported.  





The Board must observe that the veteran is not shown to have 
any nervous or stomach manifestations that examiners have 
linked to undiagnosed illness, or alternatively a known 
nervous or stomach disorder diagnosis.  His claimed memory 
loss and fatigue has not been viewed as noteworthy from the 
standpoint of supporting an undiagnosed illness 
characterization for his complaints.  

As for the eyes there is no vision acuity defect and there is 
currently a known clinical diagnosis of chronic floaters to 
which blurred vision symptoms have been attributed.  
Dizziness has been linked to possible orthostatic 
hypotension, which is a known diagnosis.  It must be observed 
that dizziness was the subject of an extensive evaluation in 
service before he was deployed to the Persian Gulf area and 
the known clinical diagnosis of orthostatic hypotension has 
not been linked to service.  Therefore consideration may not 
be given to service connection on the basis of an undiagnosed 
illness, as essential elements to well ground the claim on 
that basis have not been met.  

Accordingly, the Board finds that the evidentiary record 
supports a determination that the claims based on undiagnosed 
illness are not well grounded.  The Board is bound by the 
recent VA General Counsel precedent opinion regarding the 
required elements of a well grounded claim based on an 
undiagnosed illness.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The Board considered and denied the veteran's claim for 
service connection for disabilities due to an undiagnosed 
illness on different grounds from that of the RO.  The 
appellant has not been prejudiced by the decision as the 
adjudication by the RO has accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the reasonable doubt doctrine has no application 
to these claims.


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been requested and/or 
obtained that would well ground the claims of entitlement to 
service connection for disorders claimed as due to 
undiagnosed illness to require any further assistance.  
McKnight and Epps, supra. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for asthma, hearing loss, 
sinusitis, cardiovascular disease including hypertension, 
kidney stones and deviated nasal septum, the appeal is 
denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for dizziness, memory loss, 
a nervous disorder, an eye disorder including blurred vision, 
fatigue and a stomach disorder claimed as due to an 
undiagnosed illness, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


